UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6372



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERSKINE HARTWELL, a/k/a Pee Wee,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:99-cr-00214-DKC-2; 8:05-cv-01183-DKC)


Submitted: July 25, 2006                    Decided: August 1, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Erskine Hartwell, Appellant Pro Se. Sandra Wilkinson, Stuart A.
Berman, Assistant United States Attorneys, James Marton Trusty,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Erskine Hartwell seeks to appeal the district court’s

order denying relief on his application for a certificate of

appealability.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Hartwell has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED


     *
      To the extent Hartwell seeks on appeal to raise claims not
previously   presented  to   the  district  court,   we  decline
consideration of such claims.

                               - 2 -